Exhibit 10.14

EXECUTION COPY

SUBSIDIARY INTELLECTUAL PROPERTY SECURITY AGREEMENT

THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT (“Agreement”) is dated and made as
of July 30, 2007, by each of Vita Licensing, Inc., a Delaware corporation,
Orthovita International Services, Inc. a Pennsylvania corporation, Partisyn
Corp., a Delaware corporation, and Vita Special Purpose Corp., a Delaware
corporation, (each, a “Grantor” and collectively, the “Grantors”), in favor of
LB I Group Inc., a Delaware corporation (the “Collateral Agent”), for the
benefit of holders of those certain 10% Senior Secured Promissory Notes
described in the Note Purchase Agreement (as defined below).

WITNESSETH:

WHEREAS, the Orthovita, Inc. (the “Borrower”), is entering into that certain
Senior Secured Note and Warrant Note Purchase Agreement, dated as of even date
herewith (as the same may be amended, modified, supplemented or restated from
time to time, the “Note Purchase Agreement”), with the Collateral Agent and
certain other Purchasers (as defined therein), pursuant to which the Purchasers
have agreed to furnish debt financing to the Borrower by way of the purchase of
(i) the Borrower’s senior secured notes and (ii) warrants to purchase the
Borrower’s Common Stock;

WHEREAS, it is a condition precedent to the effectiveness of the Note Purchase
Agreement that the Grantors, as Subsidiaries of the Borrower, shall have
executed this Agreement and made the grant of collateral in favor of the
Collateral Agent, as contemplated hereby; and

WHEREAS, this Agreement is given and is intended to provide additional security
for the Obligations (as defined in the Note Purchase Agreement).

NOW, THEREFORE, in consideration of the premises and to induce the Purchasers
and the Collateral Agent to enter into the Note Purchase Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Grantors hereby agree with the Collateral Agent as
follows:

AGREEMENT

1. Definitions. Unless the context otherwise requires, all terms used but not
expressly defined herein shall have the meanings given to them in the Note
Purchase Agreement or, if they are not defined in the Note Purchase Agreement
but are defined in the UCC, they shall have the same meaning herein as in the
UCC.

2. Grant of Security Interest. To secure the Obligations under and as defined in
the Note Purchase Agreement, each Grantor grants and pledges to the Collateral
Agent, and Collateral Agent hereby accepts, for the benefit of the holders of
the Notes, a security interest in all of such Grantor’s rights, title and
interests in, to and under its Intellectual Property (including without
limitation those Copyrights, Patents, Trademarks and Mask Works listed on
Schedules A, B, C, and D hereto), and including without limitation all proceeds
thereof (such as, by way of example but not by way of limitation, license
royalties and proceeds of infringement suits), the right to sue for past,
present and future infringements, all rights corresponding thereto throughout
the world and all re-issues, divisions continuations, renewals, extensions and
continuations-in-part thereof.



--------------------------------------------------------------------------------

3. General. This security interest is granted in conjunction with the security
interest granted to the Collateral Agent for the benefit of the holders of Notes
under the Note Purchase Agreement. The rights and remedies of the Collateral
Agent with respect to the security interest granted hereby are in addition to
those set forth in the Subsidiary Security Agreement and the other Related
Documents, and those which are now or hereafter available to the Collateral
Agent as a matter of law or equity. Each right, power and remedy of the
Collateral Agent provided for herein or in the Subsidiary Security Agreement or
any of the other Related Documents, or now or hereafter existing at law or in
equity shall be cumulative and concurrent and shall be in addition to every
right, power or remedy provided for herein and the exercise by the Collateral
Agent of any one or more of the rights, powers or remedies provided for in this
Agreement, the Subsidiary Security Agreement or any of the other Related
Documents, or now or hereafter existing at law or in equity, shall not preclude
the simultaneous or later exercise by any person, including the Collateral
Agent, of any or all other rights, powers or remedies.

4. Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of New York, including Section 5-1401 of the General Obligations Law of said
State.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

STATE OF NEW YORK    )    )  ss.: COUNTY OF NEW YORK    )

On the              day of              in the year 2007 before me, the
undersigned, a Notary Public in and for said state, personally appeared
                                                                                
         , personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed within the foregoing
instrument and acknowledged to me that _he executed the same.

 

   Notary Public

Subsidiary Intellectual Property Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have cause this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

GRANTOR: VITA LICENSING, INC. By:   /s/ Antony Koblish Name:   Antony Koblish
Title:   President

 

GRANTOR: ORTHOVITA INTERNATIONAL SERVICES, INC. By:   /s/ Antony Koblish Name:  
Antony Koblish Title:   President

 

GRANTOR: PARTISYN CORP. By:   /s/ Antony Koblish Name:   Antony Koblish Title:  
President

Subsidiary Intellectual Property Security Agreement



--------------------------------------------------------------------------------

GRANTOR: VITA SPECIAL PURPOSE CORP. By:   /s/ Antony Koblish Name:   Antony
Koblish Title:   President

 

COLLATERAL AGENT: LB I GROUP INC. By:   /s/ Jeffrey A. Ferrell Name:   Jeffrey A
Ferrell Title:   Vice President

Subsidiary Intellectual Property Security Agreement